DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.

Response to Arguments
Applicant’s arguments (075/25/2022) with respect to the claim objections, claim rejections under 35 U.S.C. 112(a), (b) and 35 U.S.C. 103 presented in the 04/25/2022 Final Rejection have been considered but are moot because the new ground of rejections. The 07/25/2022 amendment to the claims has necessitated the new ground of rejections.

Claim Objections
Claims 1, 3-8 are objected to because of the following informalities:  
Claim 1, line 5 the recited “PLLs of the dual-input” should be “dual-input PLLs of the dual-input”.
Claim 1, line 7 the recited “DLL based phase adjustable left-handed delay line(a left-handed material)” should be “DLL controlled phase adjustable left-handed material delay line”. Examiner believes the term “controlled” is more appropriate than the term “based”. (Applicant can amend the “based” in another manner reflecting what is claimed in at least the last  sentence of [0028] of the instant application specification). 

Claim 1, line 9 the recited “with DLL based phase adjustable left-handed delay line” should be “with DLL controlled phase adjustable left-handed material delay line”.

Claim 1, line 11 the recited “by the DLL based phase adjustable left-handed delay line” should be “by the DLL controlled phase adjustable left-handed material delay line”.

Claim 1, line 14 the “in an array element” should be removed. The claim does not previously claim multiple IC chips in an array element.

Claim 1, line 15-16 the recited “and DLL based phase adjustable left-hand delay lines” should be “and DLL controlled phase adjustable left-handed material delay lines”.

Claim 3, line 4 the recited “m DLLs compensation circuits” should be “m DLL compensation circuits”.

Claim 3, line 5 the recited “of the multiple IC chip” should be “of the multiple IC chips”.

Claim 3, line 5 the recited “all IC” should be “all the IC”.

Claim 3, line 11 the recited “through the DLL compensation circuit” should be “through a respective DLL compensation circuit”.

Claim 3, lines 13-14 the recited “through a common IO port” should be “through the common IO port” (a common IO port is recited in line 8 of claim 3).

Claim 3, line 14 the “on the--array element” should be deleted.
 
Claim 6, lines 2-3 the recited “wherein the dual-input PLL comprises” should be “wherein a dual-input PLL of the n dual-input PLLs or the m dual-input PLLs comprises”

Claim 6, line 10 the recited “to an port” should be “to a port”.

Claim 7 lines 4-8 recite what is claimed in lines 9-12 and is objected to and should be corrected in the same manner.

Claim 8, line 7 the recited “wherein DLL compensation circuit” should be “wherein the DLL compensation circuit”.

Claim 4, lines 2-3 the recited “wherein the dual-input PLL comprises” should be “wherein a dual-input PLL of the n dual-input PLLs or the m dual-input PLLs comprises”
Claim 4, line 10 the recited “to an port” should be “to a port”.

Claim 5, lines 5-6 the recited ““DLL based phase adjustable left-handed delay line(a left-handed material)” should be “DLL controlled phase adjustable left-handed material delay line”.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 14-15 recite “and local oscillator signals on the multiple IC chips 
 in an array element are synchronized by a given reference signal”.  Here it is unclear what the relation between the claimed “given reference signal” and the “a low-frequency reference signal” (of line 2 of the claim).
	It is also unclear if the recited “and local oscillator signals on the multiple IC chops in an array element are synchronized by a given reference signal” is linked to the previously claimed “stellate coupled structure”.
Lines 8-12 as relating to the stellate coupled structure claim that coherence (synchronization) is achieved by the DLL based (controlled) phase adjustable left-handed (material) delay line….to achieve synchronization of an on-chip local oscillator signal” (emphasis added). A “given reference signal” is not involved in the claimed synchronization of an on-chip local oscillator signal of lines 8-12. It is unclear how the “given reference signal”  results into the synchronization of local oscillator chips on the multiple IC chips if it is not used by the stellate coupled structure.
 
It is unclear if the recited “and local oscillator signals on the multiple IC chips are in an array element are synchronized by a given reference signal”.  Here it is unclear what the relation between the claimed “given reference signal” and the “a low-frequency reference signal” (lines 14-15) is meant to be linked to the butterfly-shaped coupled structure. The instant claim does not appear to claim how the butterfly-shaped coupled structure achieves local oscillator synchronization.  There is no link between the “a given reference signal” and local oscillator synchronization performed using the butterfly-shaped coupled structure.

Claim 1, lines 16-18 recites “and a transmission wire based on a left-handed material is used for signal phase or delay adjusting between the dual-input PLLs”.
Claim 1 has been amended to claim “DLL based phase adjustable left-handed delay line(a left-handed material) (line 7, but also similar limitations amended in lines 9, 11, 15-16). Here it is unclear if  the “transmission wire” and “delay line” refer to different components or the same component. In light of the instant application specification, (…transmission wire based on an adjustable left-handed material is used as a delay wire…”) Applicant should use consistent terminology when claiming what appears to be the same subject matter. Also line 17 recites “for signal phase or delay adjusting” whereas previously the claim claims “phase adjustable…delay line” which is directed to delay line control i.e. delay adjusting a signal that goes through the delay line).

Claim 1, line 16 recites “delay lines” and claim 1 previously claims dual-input PLL coupled together via DLL based….delay line. There is disagreement between the “delay lines” and the “delay line”.

Dependent claims 3-8 are also rejected since they contain all of the limitations of rejected claim 1. 

Additionally, claim 3, line 4 recites “m DLLs compensation circuits”. Claim 3 depends on claim 1 which claims “DLL based phase adjustable left-handed delay line”. The link between the m DLLs or m DLL compensation circuits of claim 3 and the “DLL based…delay line” is not claimed and therefore unclear. 
Claim 3, lines 10-11 recite “m DLL compensation circuits are connected together and compensate for a transmission phase shift through the DLL compensation circuit”. Claim 3 depends on claim 1 which claims “DLL based adjustable left-hand
delay lines” and “local oscillator signals are synchronized  by… DLL based phase adjustable left-hand delay lines”. The relation between the DLL based phase adjustable left-hand delay lines and the DLL compensation circuit(s) is unclear. Do the m DLL compensation circuits control the adjustable left-hand delay lines?

Additionally, claim 6, line 9 recites “the transmission wire connected to an port…”. As pointed out above in the rejection of claim 1 (upon which claim 6 depends) claims “a transmission wire” and that the PLLs are coupled together via…DLL based phase adjustable left-handed delay line”. In claim6 it is unclear if the  transmission wire corresponds to the delay line?
 
Additionally, claim 7, lines 2-3 the recited “wherein the interconnection between the dual-input PLLs” lacks antecedent basis in the claim . Claims 1, 3 do not claim an interconnection between dual-input PLLs.

Claim 7, line 8 the recited “the network” lacks antecedent basis in the claim. Previously claimed network was removed from line 4 of claim 7, therefore it is unclear which network “the network” refers to.

Additionally, claim 5, line 8 the recited “the network” lacks antecedent basis in the claim. Previously claimed network was removed from line 4 of claim 8, therefore it is unclear which network “the network” refers to.

Allowable Subject Matter
The claims would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The claim objections must be overcome as well.
The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph rejections must be overcome not by broadening the scope of the rejected claims but by clearly claiming the subject matter Applicants regard as their invention.

Examiner has conducted a prior art search for a DLL which controls (or adjusts, changes, adapts, corrects, compensates…other terms used in the search strategy)  a phase (shift or delay) of a left-handed material wire (line, medium, interconnection,..etc) and is used in a system comprising PLLs in a stellate coupled structure propagating ¼ of a LO signal among them or PLLs in a butterfly coupled structure propagating the same LO or reference signal.
Also what is described in the last sentence of the instant application specification [0028] was searched.
No relevant art was discovered.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        09/08/22